LUCERO, Circuit Judge,
dissenting.
Congress enacted the Interstate Land Sales Full Disclosure Act (“Land Sales Act”) to “prevent false and deceptive practices in the sale of unimproved tracts of *1219land by requiring developers to disclose [certain] information [to] potential buyers.” Flint Ridge Dev. Co. v. Scenic Rivers Ass’n of Okla., 426 U.S. 776, 778, 96 S.Ct. 2430, 49 L.Ed.2d 205 (1976). The plaintiffs before us, buyers of real estate in Routt County, Colorado, are precisely the type of buyers Congress sought to protect. They were lured into making large earnest money payments by the prospect of owning luxury condominium units in an upscale ski town, only to discover — years later — that their condominium units were much smaller than promised, lacked many of the promised amenities, and otherwise were not as represented. Because the developer failed to make statutorily required disclosures, the buyers had no way of knowing that the promised amenities would not materialize, and that the size of the condominium units would be noncom-pliant.
No one disputes that this failure to disclose violated the Land Sales Act. The issue before us is whether plaintiffs can recover for that violation from the master developer, RP Steamboat Springs, LLC (“RP”), given that RP used a warren of corporations to ultimately deliver contracts to plaintiffs from Trailhead Lodge at Wil-dhorse Meadows, LLC (“Trailhead LLC”), a now-insolvent shell company. The majority declines to allow recovery against RP. I respectfully disagree. RP was clearly liable as an indirect seller because it was involved in the selling efforts. To conclude the opposite is to defy the purpose of Congress in enacting the statute.
I
I agree with and concur in much of the thorough description of caselaw from other jurisdictions defining an “indirect seller” under the Land Sales Act that the majority provides. (Majority Op. 1213-15.) As the Third Circuit held in Bartholomew v. Northampton National Bank of Easton, Pennsylvania, 584 F.2d 1288 (3d Cir.1978), and as district courts nationwide have subsequently recognized, an indirect seller is one who “is involved in some manner in the selling efforts related to a land development project.” Id. at 1293. I disagree with the conclusion of the majority about how that capacious definition applies to the case at bar.
The majority asserts that the words “to sell” in 15 U.S.C. § 1703(a)(1)(A) & (B) preclude advertisers who do not sign a sales contract from being liable as indirect sellers. (Majority Op. 1215.) But the fact that the definition of a “developer” in § 1701(5) includes “any person who, directly or indirectly, sells” a lot compels the conclusion that liability under § 1703(a)(1)(A) & (B) attaches to parties beyond those who sign a sales contract. The very existence of an “indirect seller” category means that Congress envisioned a wider range of culpable parties, and also that the term “to sell” encompasses activities beyond the mere signing of a sales contract. This is confirmed by the Consumer Financial Protection Bureau regulations defining “sale” to include “any ... arrangement for consideration to purchase or lease a lot directly or indirectly.” 12 C.F.R. § 1010.1(b). The agency would not identify direct and indirect sellers as distinct categories if “indirect sellers” were to be defined identically to “direct sellers,” as parties who actually sign a sales contract. See Fuller v. Norton, 86 F.3d 1016, 1024 (10th Cir.1996) (“We avoid interpreting statutes in a manner that makes any part superfluous.”).
II
When the language of a statute is ambiguous, “a court may seek guidance from Congress’s intent, a task aided by reviewing the legislative history. A court can *1220also resolve ambiguities by looking at the purpose behind the statute.” United States v. Quarrell, 310 F.3d 664, 669 (10th Cir.2002) (quotations and citations omitted).1
An expansive interpretation of the term “indirect seller” is in accord with the purpose of the Act, as shown by its legislative history. Our sibling circuits have repeatedly recognized the purpose of the Act to be the prevention of deceptive real estate sales practices by requiring developers to disclose specified information to buyers. See Berlin v. Renaissance Rental Partners, LLC, 723 F.3d 119, 121, 127 (2d Cir.2013) (citing Bacolitsas v. 86th & 3rd Owner, LLC, 702 F.3d 673, 676 (2d Cir.2012)); Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir.2011) (citing Law v. Royal Palm Beach Colony, Inc., 578 F.2d 98, 99 (5th Cir.1978)); Long v. Merrifield Town Ctr. Ltd. P’ship, 611 F.3d 240, 244-45 (4th Cir.2010); Markowitz v. Ne. Land Co., 906 F.2d 100, 103 (3d Cir.1990) (citing Cost Control Mktg. & Mgmt., Inc. v. Pierce, 848 F.2d 47, 48 (3d Cir.1988) (per curiam)); Winter v. Hollingsworth Props., Inc., 777 F.2d 1444, 1446-47 (11th Cir.1985). Recently, the Second Circuit comprehensively explained the history of the Land Sales Act and the specific history of concerns that led to its enactment. See Bodansky v. Fifth on the Park Condo, LLC, 635 F.3d 75, 79-81 (2d Cir.2011). Until the late 1960s, federal law did not restrict fraudulent interstate land sales. Id. at 80. It comes as no surprise that in an unregulated sales scheme, unsuspecting victims were often sold uninhabitable land. Id. To prevent such schemes, Congress passed the Land Sales Act in 1968, which required developers to make full disclosures to buyers and expanded the remedies available to injured buyers. Id.
In 1979, Congress amended the Act because “problems continue[d] as a result of the failure of developers to complete promised amenities[.]” Id. at 80-81 (quoting H.R.Rep. No. 96-154, at 30 (1979), reprinted in 1979 U.S.C.C.A.N. 2317, 2346). This circuit recognizes the Congressional commitment to protect buyers who do not receive promised amenities. In Solomon v. Pendaries Properties, Inc., 623 F.2d 602 (10th Cir.1980), we explained that “[rjecog-nizing the problem created when developers become bankrupt before completing promised amenities, Congress amended section 1703 in 1979 to provide a contractual basis for relief when roads, utilities, and recreational amenities are not in fact completed by developers.” Id. at 604-05.2 *1221Solomon quoted a section of the 1979 legislative history, which explained that the amendments:
would also require that whenever a developer represents orally or in writing that ... recreational amenities will be provided or completed by the developer, the contract of sale or lease must stipulate that such ... amenities will be provided or completed. This provision was intended to assure that when developers or their sales agents make seductive promises through oral or written representations or advertisements to induce individuals to buy land, the individuals have a contractual basis for assuring the ... amenities are completed within a reasonable time. It provides a statutory basis for suit if the contract fails to reflect the representations that were made.
Id. at 605 (quoting H.R.Rep. No. 96-154, at 86 (1979), reprinted in 1979 U.S.C.C.A.N. 2317, 2351-52).
Solomon was not the first Tenth Circuit case to recognize the Congressional goal of protecting buyers. In McCown v. Heidler, 527 F.2d 204 (10th Cir.1975), implied abrogation on other grounds recognized by Anixter v. Home-Stake Prod. Co., 77 F.3d 1215, 1231 (10th Cir.1996), we addressed the liability of officers, directors, and planners of a bankrupt and insolvent company that sold lots in a golf course community. Id. at 206. We reasoned as follows:
The “developer” of a land sale plan is usually a corporate entity which, in a fraudulent scheme as here alleged, ends up defunct and offers no reserve for recovery to those persons defrauded; so, too, the end selling agent, when the development collapses financially, is often long gone or cannot respond pecuni-arily. ... The basic protection of the Act, to be meaningful, must be leveled against the fraudulent planners and profit makers for otherwise the Act would be pragmatically barren. No legislative enactment should be rendered ineffective to attain its purpose if such a construction can be avoided.
Id. at 207 (citations omitted). Accordingly, we concluded that we must construe the statute “flexibly” rather than “technically and restrictively,” and held the individual defendants liable. Id. I respectfully disagree with the majority opinion because the interpretation it argues for is both technical and restrictive in a manner that voids the very purpose of the Land Sales Act and ignores our precedent in McCown.3
*1222Congress could hardly have been clearer: Its purpose in enacting the 1979 Amendments was to provide a remedy for exactly the type of conduct that is before us. These plaintiffs were promised luxurious condominium units with a number of choice amenities, most notably ski-in, ski-out gondola access.4 Plaintiffs agreed to pay a purchase price that exceeded the average value per square foot in the area. Plaintiffs signed contracts that severely limited their own remedies, and allowed Trailhead LLC significant discretion to rescind the contract, or to deviate from its terms specifying which amenities would be provided. As the district court concluded, it is only because of the unfavorable nature of these contracts that the Land Sales Act applies in this case at all. Two years after they signed the contracts, plaintiffs discovered the “where’s-the-gondola” problem. Promised amenities were not there. The units were much smaller than had been described in the contract. Trailhead LLC apparently was in a precarious financial situation. Because the contracts allowed Trailhead LLC to deviate from the terms specifying which amenities would be provided, and because plaintiffs had never been given property reports detailing the amenities they could expect to receive, the only choice they had was to exercise their rights under the Act to rescind their contracts. Although Trailhead LLC violated the Land Sales Act, plaintiffs are unable to recover so much as their earnest money from that company. It is insolvent.
Our precedent recognizes that allowing sellers like RP to evade liability through complex corporate structures defeats the purpose of the Land Sales Act.5 As Solo*1223mon and McCoum demonstrate, we have construed the Act to find parties liable despite these entangled organizational structures that might otherwise shield the profit makers from liability. We should follow our circuit precedent and construe the Land Sales Act to effectuate its purpose. We should not allow RP to avoid liability by hiding behind Trailhead LLC, a judgment-proof shell company.
Ill
After describing the extensive involvement of RP in selling Trailhead Lodge condominium units to the plaintiffs, the majority inexplicably concludes that each form of such entanglement does not make RP “involved in some manner in the selling efforts.” (Majority Op. 1215-18.) My vision occludes in trying to see and understand the proposition that RP was not “involved in some manner” in selling Trail-head Lodge. RP exclusively controlled all advertising and marketing of Trailhead Lodge for several months before Trailhead LLC even existed, had ownership and management overlapping that of Trailhead LLC, and actually owned the land where the condominiums were to be built at the time the plaintiffs signed their sales contracts.
The majority reasons that under Colorado law, “a vendor may validly sell land it does not yet own.” (Majority Op. 1218 (citing Kunzmann v. Petteys, 74 Colo. 342, 221 P. 888, 890 (1923).)) But legality of the transfer has never been the issue in this case. It may have been legal for Trailhead LLC to sell planned condominium units on land that belonged to RP. But that is irrelevant to the issue before us: whether RP was “involved in some manner in the selling efforts.” Given that RP owned the property when Trailhead LLC advertised and sold the condominium units with RP’s consent, it defies reason to suggest that RP was not involved. This fact is punctuated by the record references that prove that two days after the “sale,” the property at issue was transferred from RP to Trailhead. That such an occurrence is not “unusual” does not in any way prove that RP was not involved. {See Majority Op. 1218.)
It is true that RP and Trailhead LLC were not in a principal-agent or parent-subsidiary relationship. Cf. Hammar v. Cost Control Mktg. & Sales Mgmt. of Va., Inc., 757 F.Supp. 698, 703-05 (W.D.Va. 1990). But the majority itself does not cabin its definition of “indirect seller” to a party that is in “control” of selling efforts by another entity. I agree with the majority and the Third Circuit in Bartholomew that indirect sellers are parties who are “involved in some manner in the selling efforts related to a land development project ... through means other than direct, face-to-face contact with buyers.” 584 F.2d at 1292. Certainly, a parent-subsidiary relationship can be sufficient to make the parent corporation an indirect seller. But I am concerned that the majority overextends Hammar into a rule that makes “control” over the party signing a contract necessary for a party to be an *1224indirect seller. To the contrary, nothing in Bartholomew, the case from which the majority and other courts nationwide derive their definition of “indirect seller,” indicates that an indirect seller must exercise “control” over another party. The word “control” is notably absent from the opinion of the Third Circuit.
Yet the majority makes much of the district court finding that RP did not control Trailhead LLC. (Majority Op. 1216-17.) I do not dispute this finding of fact, which I agree we must review for clear error. Sw. Stainless, LP v. Sappington, 582 F.3d 1176, 1183 (10th Cir.2009) (“In an appeal from a bench trial, we review the district court’s factual findings for clear error and its legal conclusions de novo.”). Rather, I dispute the legal conclusion of the district court that “[t]he essential quality of an indirect seller under § 1703(a) is a significant level of control over the sale of the lots at issue.” Dalzell, 2013 WL 61215, at *12. We review such conclusions of law de novo. Sw. Stainless, 582 F.3d at 1183; see also Hofer v. Unum Life Ins. Co. of Am., 441 F.3d 872, 875 (10th Cir.2006) (“When the district court makes non-discretionary legal determinations based on stipulated facts, our review is de novo.”). The majority itself acknowledges that it does not defer to the legal conclusion of the district court about this issue. (See Majority Op. 1214-15.) Instead, it follows the Third Circuit and recognizes that an indirect seller is a party that “is involved.in the selling efforts.” (Majority Op. 1213-14, 1214 (citing Bartholomew, 584 F.2d at 1292-93).)
The district court reached an incorrect conclusion of law when it determined that an “indirect seller” must exercise control. Our deference to its factual findings does not require us to defer to this legal conclusion. Rather, applying the proper legal test to the facts before us, we are tasked with determining whether RP was “involved in some manner in the selling efforts.” And for the purpose of that inquiry, the overlapping ownership and management of RP and Trailhead LLC is undeniably relevant. There was a lesser degree of overlapping ownership between the two entities at the time the condominium units were sold. But within a year and a half of the sales at issue in this case, the four parties who held majority ownership of Trailhead LLC — Brent Pearson, David Hill, Whitney Ward, and Daniel Posen — became the sole owners of RP. This change in the ownership of RP is relevant because it occurred within the two-year time period in which the plaintiffs had a right to rescind their contracts under the Land Sales Act. See § 1703(c). It does not indicate that RP controlled Trailhead LLC in 2007. It merely highlights that the majority owners of Trail-head LLC, the same individuals who spearheaded the Wildhorse Meadows development from the time RP was created in 2005, became the full owners of RP at a later date. It is additional evidence that RP was “involved in some manner in the selling efforts.”
Ultimately, however, the issue of corporate structure is far less relevant to the question of whether RP was “involved in some manner in the selling efforts” than the extensive degree to which it was enmeshed in every stage of planning and marketing Trailhead Lodge. RP was formed by Pearson, Hill, and Ward to develop Wildhorse Meadows in several stages. Trailhead Lodge was one of those stages. Those three individuals, along with Mariana Ishida, guided every stage of the development of Trailhead Lodge. The Lodge received approval for its Final Development Plan from the City of Steamboat Springs based on affordable housing provided by RP through other phases of the Wildhorse Meadows development, and *1225based on presentations made to the City by the aforementioned individuals. RP was listed in the permitting process as the owner of Trailhead Lodge. Pearson and other staff directed S & P Destination Properties (“S & P”) in marketing Trail-head Lodge for at least five months before Trailhead LLC even existed as an entity. Trailhead LLC could neither direct nor finance advertising efforts at a time that Trailhead LLC did not exist. Although the advertising was ostensibly done on behalf of Trailhead LLC after April 2007 (based on the backdated assignment from RP to Trailhead LLC), that assignment did not happen until July 2007, the same month that S & P planned to end its marketing strategy for Trailhead and the same month that plaintiffs signed the sales contracts.6 Moreover, as shown by Hill executing the assignment on behalf of both RP and Trailhead LLC, there was no meaningful distinction between the operation and management of the two entities.
Trailhead LLC functioned as little more than a shell company for RP. RP conveyed the property at issue to Trailhead LLC two days after the plaintiffs signed their contracts, which was long after the advertising and promotion had begun. The record is mostly silent as to the nature of the transaction. RP argued below that an indemnity agreement between the two entities provides evidence of their separate nature. Yet this agreement only confirms that one of the few actions of Trailhead LLC as an organization, separate from RP, was to shield RP from liability.
IV
The majority reasons that its reading of § 1703(a) “makes sense from an equitable perspective.” (Majority Op. 1210-11.) I am blind to such equity. If we are to be guided by equitable considerations, the majority should reach the opposite conclusion. The majority envisions a situation in which two developers work independently on different subdivisions within a master development. In such a situation, it might be understandable for one developer not to know if the other filed statements of record or included property reports in its sales transactions. Cf. Nahigian v. Juno-Loudon, LLC, No. 1:09CV725 JCC, 2010 WL 3418179, at *9 (E.D.Va. Aug. 23, 2010) (unpublished) (refusing to hold liable a non-owner defendant whose only- involvement was in the use of its trademark and who was “not aware” of the relevant disclosures), aff'd sub nom Nahigian v. Juno-Loudoun, LLC, 677 F.3d 579 (4th Cir.2012). But that hypothetical situation differs starkly from this case. Both RP and Trailhead LLC contracted out all their operations to Resort Ventures West. Both RP and Trailhead LLC carried out all their actions through the same personnel — Pearson, Hill, Ward, and Ishida.7 *1226Unlike the defendant in Nahigian, RP not only owned the land where Trailhead Lodge was to be built, but also was clearly aware of Trailhead LLC’s actions, because all of Trailhead LLC’s day-to-day operations were carried out by individuals who simultaneously did the same for RP. RP cannot be reasonably described as a “developer[ ] ... not involved in the ultimate real estate transaction.” (Majority Op. 1209.) Rather, RP was intimately involved in and aware of that transaction. No equitable purpose is served by adhering to the fiction advanced by the majority that RP was somehow unaware of the actions of Trailhead LLC.
At bottom, the only discernible difference between RP and Trailhead LLC was a difference in ownership that evaporated before the plaintiffs lost the right to rescind their contracts based on the failure to provide a property report. Entanglement among these parties is profuse throughout the record. It is more intertwined than a wall of ivy. The same individuals who formed RP as a master developer for Wildhorse Meadows also planned every stage of the development (including Trailhead Lodge), obtained the relevant permits, directed marketing efforts for every stage of development (again including Trailhead Lodge), arranged for RP to sell the lot to Trailhead LLC, and signed all relevant documents for both entities. The two entities shared an office and all of their operations staff. The buyers of Trailhead Lodge, including one who spent two years as an employee of S & P marketing Trailhead Lodge and other Wil-dhorse Meadows development stages, did not know that RP and Trailhead LLC were separate entities. There is no basis in the record before us upon which anyone can reasonably conclude that RP was not “involved in some manner in the selling efforts.” A fundamental fact remains: RP was an “indirect seller.” For this reason, I would reverse the judgment of the district court.

. The majority implies that our recent decision in Donner v. Nicklaus, 778 F.3d 857 (10th Cir.2015), indicates that a regulatory definition must guide our interpretation when a statutory term in the Land Sales Act is ambiguous. (See Majority Op. 1209-10, 1215). But in Donner, the plaintiffs conceded that a statutory term was ambiguous, and argued that a regulatory definition supported their position. See Donner, 778 F.3d at 864-67. The Donner court was thus tasked with interpreting a regulation. By contrast, in the case at bar, neither party conceded that the statute was ambiguous, nor did either discuss the regulatory definition of "sale.” We are therefore tasked with interpreting a statute, not with ascertaining the meaning of a regulation. In doing so, although we must give appropriate deference to any regulations, we must first "determine whether Congress had an intent on the question at issue by employing traditional tools of statutory construction, including examination of the statute's text, structure, purpose, history, and relationship to other statutes.” Hackwell v. United States, 491 F.3d 1229, 1233 (10th Cir.2007) (citations and quotations omitted). Thus, even though the agency has issued a regulation defining a potentially ambiguous statutory term, the purpose of the Land Sales Act remains highly relevant to our inquiry.


. The majority argues that because only § 1703(a)(1)(A) & (B) are at issue in this appeal, and neither subsection was significantly altered by the 1979 Amendments, those *1221Amendments are irrelevant. (Majority Op. 1212.) But this narrowing of the issues before us ignores how crucial disclosure statements are to the statutory scheme as a whole. See Winter, 777 F.2d at 1447 ("ILSFDA is an antifraud statute utilizing disclosure as its primary tool____”). In the 1979 Amendments, Congress applauded the successes of the existing disclosure requirements: “In many respects the registration and disclosure procedures required by the Act ... have succeeded in changing industry practices.” H.R.Rep. No. 96-154, at 30 (1979), reprinted in 1979 U.S.C.C.A.N. 2317, 2346. But it sought to strengthen them by providing a specific basis for relief when disclosed amenities did not materialize. Congress saw the disclosure requirements as a prerequisite to relief when a developer failed to deliver on promised amenities.


. The majority implies that McCown is inapplicable to the case at bar because it involved "the antifraud provisions of the Land Sales Act.” (Majority Op. 1210-11 n. 7.) But the issue in McCown was how "developer” should be defined. Our holding in the case did not interpret any "antifraud” subsection of the statute. See 527 F.2d at 206-07. More. importantly, McCown interpreted the purpose of Congress in enacting the "Act,” not in enacting any specific subsection. See id. at 207. To restrict the holding of McCown to a single subsection of the Act is exactly the sort of "technical and restrictive” interpretation McCown forbids. See id. Subsequent district *1222court cases from outside our circuit do not change the clear interpretative guidance McCown provides. {Cf. Majority Op. 1210-11 n. 7.)


. The majority claims that we cannot consider this fact, and several other facts in the record, because the district court thought them unnecessary to resolve the legal issue before it. (Majority Op. 1211-12.)’ But "whether the district court failed to consider or accord proper weight or significance to relevant evidence are questions of law we review de novo.” Flying J Inc. v. Comdata Network, Inc., 405 F.3d 821, 829 (10th Cir.2005). We are not precluded from considering facts in the record merely because the district court failed to appreciate their relevance to the legal issue before it. Moreover, the district court did not limit itself to reviewing the stipulated facts submitted to it by the parties. It "judicially noticed all relevant adjudicative facts in the file and record of th[e] case” and acknowledged that it made some of its factual findings "not based on the parties’ stipulated facts,” including affidavits submitted by the parties. Dalzell v. Trailhead Lodge at Wildhorse Meadows, LLC, No. 09-CV-02614-REB-KLM, 2013 WL 61215, at *1, *3 (D.Colo. Jan. 4, 2013) (unpublished). The majority admonishes the dissent for considering information in the record that the parties did not include in their stipulated facts or in their arguments on appeal, (Majority Op. 1211), but then proceeds to use such information itself, (see id. at 1212 (discussing the affidavit of Brent Pearson)).
And although the majority claims that we should, ignore facts plaintiffs submitted to support their state-law fraud claims, {id. at 1206 n. 4, 1211-12), it is not our role to guess why a fact is in the record. In appeals from bench trials, we review the "entire record." Bishop v. Equinox Intern. Corp., 154 F.3d 1220, 1221 (10th Cir.1998).
Nor is the majority correct to the extent it suggests that the plaintiffs’ voluntary dismissal of their state-law fraud claims prevents the anti-fraud purpose of the Act from being properly before us. (See Majority Op. 1212 (citing Harman v. Pollock, 446 F.3d 1069, 1089 (10th Cir.2006)).) In their opening brief, the plaintiffs clearly argue that “ILSA is to be interpreted broadly in favor of consumers to effectuate the statute’s remedial purposes, including the punishment of fraud[J”


. Analogously, in Olsen v. Lake Country, Inc., 955 F.2d 203 (4th Cir.1991), the court read the Land Sales Act "broadly to effectuate” the goal of "prohibiting] fraud and ... protecting] purchasers of land which is part of a common promotional scheme.” Id. at 205. *1223As the majority points out, the Olsen court was attempting to ascertain whether a party qualified as a "developer.” (Majority Op. 1210 n. 6.) However, Olsen is nevertheless relevant to this case, because it assumes that so long as an entity is a developer, it is liable for failure to file the proper disclosures. It holds that a seller who does not file a property report or provide the necessary disclosure is liable if it is "not merely an incidental player” in the land sales scheme, and is "actively involved in the planning and promotion of the development.” Id. at 206. The court reasoned that to do otherwise would circumvent the purpose of the Land Sales Act "by permitting developers to simply transfer land to separate entities before being sold to the public.” Id. at 207.


. The majority claims that the district court "found, once Trailhead LLC was formed, it took over all advertising efforts, and RP assigned all rights to the Trailhead Lodge Project Agreement to Trailhead LLC.” (Majority Op. 1215-16 n. 10 (emphasis added).) Had the district court made such a finding of fact, I agree that we would review it for clear error. But what the district court actually found was that "Via the Assignment, RP assigned to Trailhead LLC all of RP’s right, title and interest in the Trailhead Lodge Project Agreement.” Dalzell, 2013 WL 61215, at *5. This assignment occurred in July 2007, several months after Trailhead LLC was formed, and RP's extensive marketing prior to that point suffices to make it "involved in some manner in the selling efforts.”


. That the identity of the actual individuals involved is more pertinent than the corporate structure of the entities is confirmed by McCown’s clear explanation that "[t]he basic protection of the Act, to be meaningful, must be leveled against the fraudulent planners and profit makers for otherwise the Act would be pragmatically barren.” 527 F.2d at 207.